DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 10/12/2021 are acknowledged.
Claims 1, 3, 5, 9-22 and 24-41 are pending. 

Claims 18-22 and 26-40 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/26/2021.

Claims 1, 3, 5, 9-17, 24-25 and 41 are presently under consideration.


3. The Specification is objected to because it refers to Figures 1 and 2 (p. 5) which are not present in this application.  Appropriate correction is required.



4. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


5. Claims 15-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in 

Claims 15-17 are directed to methods of treating renal cell carcinoma (RCC) in patients who were previously treated with chemotherapy, platinum-containing chemotherapy, or platinum-containing doublet chemotherapy.

One of skill in the art would be aware that cytotoxic chemotherapy has little to no activity in metastatic RCC (e.g. Kapoor 2016, p. S236; Choueiri et al. 2017, p. 355); therefore, treating RCC patients with such agents would be harmful, and as such improper and undue.



6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 1, 3, 5, 9-14, 24-25 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (2016; cited on IDS dated 12/17/2019) as evidenced by Clinical Trial NCT01772004 (2013).

It is noted that SEQ ID NOS: 7 and 9 are the amino acid sequences of the heavy and light chains, respectively, of avelumab (see SCORE; also noted at page 5 of the specification).

Kelly reports updated safety data of single-agent avelumab in patients with locally advanced or metastatic solid tumors from a phase 1b trial (NCT01772004).  

The description of Clinical Trial NCT01772004 specifies (Intervention/treatment) that the 16 patient cohorts included: 
4 primary cohorts (NSCLC post platinum doublet, NSCLC first-line, gastric and GEJ cancer, and MBC);
8 secondary cohorts: CRC, CRPC, melanoma, ovarian cancer, ACC, mesothelioma, urothelial carcinoma, and renal cell carcinoma (RCC); and 
4 efficacy expansion cohorts: gastric and GEJ cancer (third line), ovarian cancer (second-line), urothelial carcinoma, and HNSCC.
In RCC, avelumab was applied as either a first-line or a second-line treatment (the Abstract).

Accordingly, the patient population analyzed by Kelly included advanced or metastatic RCC patients, even if Kelly does not specifically list this group.

Since Kelly’s patients were unselected for PD-L1 expression, they included both PD-L1 positive and negative cancers.  Infusion time of one hour is and was typical for therapeutic antibodies, and as such would be at once envisaged by those skilled in the art.  Claims 12 and 41 are included, because Kelly teaches administering the same treatment to the same patient population as recited in the present claims, and therefore the outcomes of the treatment are inherently the same.



8. Claims 1, 3, 5, 9-12, 24 and 41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Larkin et al. (May 20, 2016).

751) to evaluate safety and tolerability of a combination of avelumab with axitinib as a first-line therapy for advanced RCC.  Avelumab is administered at a dose of 10 mg/kg or 5 mg/kg as a one hour intravenous infusion every other week (Methods).  Patient enrollment began in October of 2015 (Id).  Claims 12 and 41 are included for the same reason as addressed in section 7 above.



9. Claims 1, 3, 5, 9-12, 24 and 41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Clinical Trial NCT02684006 (January 2016) as evidenced by Merck and Pfizer Press Release of April 05, 2016.

NCT02684006 (JAVELIN Renal 101) is a Phase 3 clinical trial of avelumab in combination with axitinib in the first-line treatment of patients with advanced RCC.  Avelumab is administered at 10 mg/kg intravenously every two weeks (Intervention/Treatment) to PD-L1 positive patients (Primary Outcome Measures).

The Merck and Pfizer Press Release announces the treatment of the first patient in JAVELIN Renal 101, a Phase III study of avelumab in combination with axitinib in patients with previously untreated advanced RCC (first paragraph).  Claims 12 and 41 are included for the same reason as addressed in section 7 above.



10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



11. Claims 1, 3, 5, 9-14, 24-25 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10487147 (of record), optionally in view of Kelly et al. (2016; IDS) and Clinical Trial NCT01772004 (2013).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘147 patent (see section 14 of the previous office action).

Claim 1 of the ‘147 patent is directed to a method of treating cancer comprising administering an anti-PD-L1 antibody; the latter comprises the heavy and light chains of SEQ ID NOS: 32 and 33 (claim 15), identical to instant SEQ ID NOS: 7 and 9, respectively (i.e. avelumab) (see SCORE).  Applicant’s argument (pages 14-15 of the Remarks) that claim 1 recites a diverse genus of anti PD-L1 antibodies is not found to be convincing, because the antibody of claim 15 is the only antibody unequivocally defined by the complete amino acid sequences of the heavy and light chains, i.e. it is the specifically defined preferred embodiment of anti-PD-L1 antibody within the scope of claim 1.

Claim 17 is directed to a method of treating several types of cancer, and in particular kidney cancer.  Since RCC is the most common type of kidney cancer, it would be at once envisaged by a skilled artisan.

Alternatively, treating RCC by administering avelumab would have been obvious over claim 17, which recites treating melanoma, lung, breast, colon, ovarian, gastric, bladder, and kidney cancer, in view of Kelly and NCT01772004.

Kelly describes treating advanced or metastatic solid tumors in the course of the NCT01772004 clinical trial, which specifically included cohorts of patients suffering from the same cancers, i.e. melanoma, NSCLC (lung), breast, colon, ovarian, gastric, urothelial (bladder) cancer, and renal cell carcinoma (kidney) cancer.  Thus, it would have been obvious to a skilled artisan that renal cell carcinoma is a type of kidney cancer treatable with avelumab.

.



12. Claims 1, 3, 5, 9-14, 24-25 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10800846 (of record) in view of Kelly et al. (2016; IDS) and Clinical Trial NCT01772004 (2013).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘846 Patent, which are directed to a method for treating PD-L1-positive NSCLC comprising administering avelumab at 10 mg/kg every other week as a one hour intravenous infusion, wherein the method results in an objective complete or partial response (claims 1-9).  As addressed in section 11 above, it would have been obvious to a skilled artisan that both NSCLC and RCC are treatable by the recited regimen, as described by Kelly and NCT01772004.



13. Claims 1, 3, 9-12, 24 and 41 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10869924 (of record).

The rejection set forth in section 16 of the previous office action is maintained essentially for the reasons of record, as it applies to the amended and newly added claims, and is incorporated by reference herein as if reiterated in full.

Applicant alleges that the claims of the ‘924 patent do not anticipate the instant claims because they require a combination of avelumab and a VEGFR inhibitor.

This is unpersuasive, because the presently claimed method “comprises” administering avelumab to the subject, and as such encompasses methods which comprise administration of avelumab and any other agents.  Therefore, the claims of the ‘924 patent are within the scope of the instant claims, thereby anticipating the instant claims. 



14. Claims 1, 3, 5, 9-14, 24-25 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 12 and 15 of U.S. Patent No. 10945994 (of record) in view of Kelly et al. (2016; IDS) and Clinical Trial NCT01772004 (2013).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘994 Patent, which are directed to a combination regimen for cancer treatment comprising the co-administration to a subject in need thereof of an IDO1 inhibitor, an anti-PD-L1 antibody, and an anti-4-1BB antibody (claim 1), wherein the cancer is ovarian cancer or head and neck cancer (claim 12), and wherein the anti-PD-L1 antibody is avelumab (claim 15).

As addressed in section 11 above, it would have been obvious to a skilled artisan that ovarian cancer and RCC are treatable by the recited regimen, as described by Kelly and NCT01772004.

Applicant’s argument that the claims of the '994 patent recite a combination regimen is unpersuasive, because the instant claims encompass combination regimens due to the use of the open language “comprising,” as addressed in section 13 above.



15. Instant claims stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending applications USSN (published as US Pat Pub No.) (all of record), for the reasons addressed in section 18 of the previous office action:
16/339779 (20190330352), 
16/491181 (20200031933), 
16/491502 (20200016267), 
16/498171 (20200048352), 
16/754485 (20200254091), 
16/762388 (20200268740), 
16/772306 (20210077463), 
16/813192 (20200281926), 
16/952620 (20210069326), 
16/955477 (20210002371), 
16/985805 (20200362040), 
17/116587 (20210100903), and
17/280035 (unpublished).

Applicant’s request to hold this rejection in abeyance is acknowledged.  The rejection is maintained and held in abeyance. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


16. The examiner has identified several copending patent applications filed by Applicant before the Patent Office directed to subject matter within the scope of instant claims.  Because of Applicant's prolific patent and application portfolio, the burden is shifted to Applicant to identify any additional applications and/or patents directed to subject matter which is similar to or overlapping with the instantly claimed subject 


17. Conclusion: no claim is allowed.


18. The following references are noted of record as they are deemed to be pertinent to the present invention:

Choueiri et al. (2017) review at p. 355 that most renal-cell carcinomas express PD-L1 (referring to Ref. #28 – Thompson et al. 2007; and Ref #29 – Choueiri et al. 2014).

Heery et al. (May 20, 2015) Pharmacokinetic profile and receptor occupancy of avelumab (MSB0010718C), an anti-PD-L1 monoclonal antibody, in a phase I, open-label, dose escalation trial in patients with advanced solid tumors.  (Abstract, 2015 ASCO Annual Meeting; Clinical trial NCT01772004) 

Vaishampayan et al. (2019) Avelumab monotherapy as first-line or second-line treatment in patients with metastatic renal cell carcinoma: phase 1b results from the JAVELIN Solid Tumor trial. (Clinical Trial NCT01772004)

Clinical Trial NCT02493751 (July 2015) A Study Of Avelumab In Combination With Axitinib In Advanced Renal Cell Cancer (JAVELIN Renal 100).


19. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


20. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644